DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 05/11/22 have been fully considered but they are not persuasive.
On pages 7-9 regarding 103 rejections to claim 1, Applicant argues the prior art doesn’t teach the anterior boundary and posterior boundary having arc shapes so that a central portion of the boundary protrudes farther than the medial and lateral portions. Applicant summarizes drawbacks of Ball’s talar component, and then argues the boundary surfaces each form a “flat shape without curvature” (linear). 
The Examiner respectfully agrees, as this was noted this was previously presented and acknowledged by the Examiner.
On pages 9-10 Applicant argues the Examiner’s combination of Ball in view of Short isn’t supported by the references, since Figure 1 of Ball already shows their talar component as being “’slightly larger’ than the bearing component..both longitudinally and laterally, without any modification to an anterior and posterior boundary”. Applicant concludes that a person of ordinary skill in the art would be “led away from the proposed combination” based on the saddle shaped surface of Ball and the dome-shaped surface of Short. Applicant concludes these are alternative shapes, and it isn’t clear how one of ordinary skill would be led to modify Ball in view of Short and pick and choose “only specific properties of each shape” to realize the instant invention.   Applicant then acknowledges the manipulation of an element in a joint so it optimizes a specific parameter or outcome is well-understood, the Applicant concludes that the Examiner hasn’t pointed out “any recognition of a result effective parameter or an outcome in the prior art” that could lead to the proposed combination.
The Examiner respectfully disagrees. Ball Figure 1 is a perspective view, where no relative sizes between any components can be discerned. Further, Ball is silent in their disclosure about relative sizing between components. Thus, an assumption that Ball Figure 1 shows the talar component being slightly larger isn’t based in fact. Further, the Examiner also doesn’t see any evidence which would support the assertion that a person of ordinary skill would be “led away from” a combination between Ball and Short. Differently shaped implants don’t prevent a combination from being imagined to a person of ordinary skill. Further, the Examiner understands that a person of ordinary skill would find plenty of options/motivations to change various parts of Ball in light of Short. The extension of the anterior/posterior edges is simply one of the possibilities. This of course, changes the optimizeable parameter of the contact surface between the two parts of the ankle joint. A change in the amount of contact between joint components to a person of ordinary skill is well-based in their basic thoughts, which can always be adjusted, tweaked, altered, or optimized as desired for the final outcome of a joint. The amount of contact surface between the two ankle components would of course, effect the range of motion of the joint. Basic engineering principles are understood to lie within the grasp of the person of ordinary skill. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-2, 7-10, 12-13, 17, 19-20, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ball (US 20050049711 A1), in view of Short et al. (US 20030204265 A1) hereinafter known as Short, or in the alternative, over Ball in view of Reiley (US 6663669 B1), further in view of Short.
Regarding claim 1 Ball discloses a talus component for coupling to a talus in artificial ankle joint arthoplasty (this is stated as an “intended use” of the talus component. The applicant is advised that a recitation of the intended use of an invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). In this case, the patented structure of Ball was considered capable of performing the cited intended use of coupling to a talus during joint arthoplasty. See [0023] regarding Figure 1 item 10, [0003]) comprising:
a body having a joint surface (Annotated Figure 2) and an opposing contact surface that extend(s) between a lateral side and an opposing medial side (Annotated Figure 2) and that extend(s) between an anterior end and an opposing posterior end (Annotated Figure 3), 
wherein the joint surface is configured to guide a joint motion of an insert when making contact thereto (this is stated as a functional limitation of the joint surface. The applicant is advised that, while the features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 44 USPQ2d 1429.  In addition, it has been held by the courts that apparatus claims cover what a device is, not what a device does.  Hewlett-Packard Co. v. Bausch  & Lomb Inc., 15 USPQ2d 1525 (Fed. Cir. 1990).  In this case, the patented apparatus of Ball discloses (as detailed above) all the structural limitations required to perform the recited functional language, therefore was considered to anticipate the claimed apparatus of “guiding joint motion of an insert when making contact thereto”. See also Figure 1 item 20 ), the joint surface comprising a medial joint surface positioned at the medial side, a lateral joint surface positioned at the lateral side, and a connection joint surface extending therebetween (Annotated Figure 2: the joint surface  can be understood to have a medial, lateral, and connection surface (e.g. left, right, and middle parts of the surface); the connection joint surface being recessed into the body relative to the medial joint surface and lateral joint surface (Annotated Figure 2);
wherein the contact surface terminates at an anterior boundary at the anterior end (Annotated Figures 2-3) and the contact surface also terminates at a posterior boundary at the posterior end (Annotated Figures 2-3), the posterior boundary having an arc shape that extends convex(ly) at the posterior end and the anterior boundary has an arc shape that extends convex(ly) at the anterior end (see Annotated Figures 2-3. The contact surface is saddle-shaped, with sides that extend vertically upward as compared to the connection surface. From the point of view of an insert contacting the contact surface, the boundaries can be considered either concave or convex.  Alternatively however, Reiley teaches a talar component which includes a body having a contact surface terminating at an anterior boundary and a posterior boundary, the boundaries having an arc shape that extends convexly at each end from a point of view of the stem of the body (Figure 8).  Ball and Reiley are involved in the same field of endeavor, namely talar bone components. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the shape of the anterior and posterior boundaries so they are shaped such as is taught by Reiley since Ball indicates this shape is not an essential feature in their invention ([0024]). Further, it has been held by the courts that a change in shape or configuration, without any criticality in operation of the device, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976).  It appears that the disclosed device would perform equally well shaped as disclosed by Ball. The Examiner notes the only shape which would not be obvious would be one which does mate with a corresponding insert or upper joint surface and one which prevents motion therebetween.); and 
the joint surface having a convex curvature that extends continuously between the anterior and posterior end and that directly intersects with the anterior boundary and posterior boundary (please see the explanation directly above regarding Ball and/or Reiley teaching the convex curvature. Both situations include a part of the joint surface with a convex surface which continuously extends between the boundaries),
but is silent with regards to the anterior and posterior boundaries each having an arc shape so that a central portion thereof protrudes farther than a medial and lateral portion of the anterior/posterior boundary.

    PNG
    media_image1.png
    710
    580
    media_image1.png
    Greyscale

However, regarding claim 1 Short teaches a talar component of a prosthesis which has a joint surface anterior boundary with an arc shape such that a central portion of the anterior boundary protrudes farther in an anterior direction than a medial and a lateral portion of the anterior boundary, and a posterior boundary with an arc shape such that a central portion of the posterior boundary protrudes farther in a posterior direction than a medial and a lateral portion of the posterior boundary (Figure 11 shows both anterior and posterior boundaries extending in an outward arc). Ball and Short are involved in the same field of endeavor, namely talar prostheses. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the talus component of Ball or the Ball Reiley Combination so that the anterior and posterior boundaries in the anterior/posterior direction protrude further anteriorly/posteriorly, respectfully, in a central portion than medial/lateral sides of the boundary such as is taught by Short in order to amend the interaction the talar component might have with a corresponding bearing or tibial component, so that the bearing or tibial component is smaller than the talar component in at least these directions. Manipulation of a dimension of one element of a prosthetic joint so that it optimizes a specific desired parameter or outcome is well-understood in the art as obviously optimizeable.
Regarding claim 2 the Ball (Reiley) Short Combination teaches the talus component of claim 1 substantially as is claimed,
wherein Ball further discloses the contact surface has a shape complementary to a resected surface of the talus (this limitation doesn’t actually further limit the invention at all, since it depends on the shape of a resected surface of the talus, which is a bone and not a part of the claimed talus component).
Regarding claim 7 the Ball (Reiley) Short Combination teaches the talus component of claim 1 substantially as is claimed,
wherein Ball further discloses (or Reiley further teaches) tangents of a posterior medial boundary of the medial joint surface and a posterior lateral boundary of the lateral joint surface continuous extend toward the connection joint surface while having slopes opposite to each other and lead to each other (Ball Annotated Figures 2-3 the slopes of the of the two sides are the same and lead towards one another, mirroring each other, before they connect at the connection joint surface in the center; Reiley Figure 8 shows the ball-shaped outer surface where tangents would be opposite but lead to one another).
Regarding claim 10 the Ball (Reiley) Short Combination teaches the talus component of claim 7 substantially as is claimed,
wherein Ball further discloses (or Reiley further teaches) the slope of the tangent of each boundary approaches zero as it approaches the connection joint surface (Annotated Figure 2; see also [0024] in which the shape is described as being a saddle, which includes a zero-sloped tangential surface at its low point inherently; Reiley Figure 8 also would have the slope of the tangents approach zero at the zenith of the joint surface).

Regarding claim 8 the Ball (Reiley) Short Combination teaches the talus component of claim 1 substantially as is claimed,
wherein Ball further discloses (or Reiley further teaches) tangents of an anterior medial boundary of the medial joint surface and an anterior lateral boundary of the lateral joint surface continuous extend toward the connection joint surface while having slopes opposite to each other and lead to each other (see the explanation/rejection to claim 7 above).
Regarding claim 9 see the rejection to claims 7-8 above. 
Regarding claim 12 the Ball (Reiley) Short Combination teaches the talus component of claim 1 substantially as is claimed,
wherein Ball further discloses the contact surface further comprises an anterior surface inclined in an anterior direction and a posterior surface inclined in a posterior direction, and a planar intermediate surface extending between the anterior and posterior surfaces (Annotated Figure 3).
Regarding claim 13 the Ball (Reiley) Short Combination teaches the talus component of claim 12 substantially as is claimed,
wherein Ball further discloses a peg outwardly projecting from the intermediate surface (Figures 2-3 item 12; [0024] peg).
Regarding claim 17 the Ball (Reiley) Short Combination teaches the talus component of claim 12 substantially as is claimed,
wherein Ball further discloses the anterior surface is planar and extends to the anterior boundary and the posterior surface is planar and extends to the posterior boundary, the anterior and posterior surfaces being in different planes (Annotated Figure 3).
Regarding claim 19 the Ball (Reiley) Short Combination teaches the talus component of claim 1 substantially as is claimed,
wherein Ball further discloses (or Reiley further teaches) the medial joint surface, lateral joint surface, and connection surface each form a convex curve that extends continuously between and directly intersects with the anterior boundary and the posterior boundary (Ball Annotated Figure 3; Reiley Figure 8).
Regarding claim 20 see the rejections to claims 12-14 above.
Regarding claim 22 the Ball (Reiley) Short Combination teaches the talus component of claim 20 substantially as is claimed,
wherein Ball further discloses the peg comprises a distal end which is located along the axis extending normal to the planar intermediate surface (Figure 3 item 12; the distal end being furthest from the intermediate surface: the Examiner note that the peg is three-dimensional, and as such, extends in each and every direction, including along an axis normal to the planar intermediate surface, however far). 

Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ball (or Ball in view of Reiley) and further in view of Short as is applied above, and further in view of Reiley (US 6663669 B1).
Regarding claims 14-15 the Ball (Reiley) Short Combination teaches the talus component of claim 13 substantially as is claimed,
but is silent with regards to the peg extending at an angle.
However, regarding claims 14-15 Reiley teaches a talus component of an implant which extends at a 60-70 degree angle towards the posterior (Figures 8-9; Column 7 lines 28-34; 155 degrees from vertical is equivalent to a 65 degree from horizontal). Ball and Reiley are involved in the same field of endeavor, namely talus implants. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the implant of the Ball (Reiley) Short Combination to have the peg extend at an angle such as is taught by Reiley in order to reduce loosening and maximize strength after implantation. 

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ball (or Ball in view of Reiley), further in view of Short as is applied above, further in view of Valderrabano et al. (US 20180098858 A1)., hereinafter known as Valderrabano.
Regarding claim 16 the Ball (Reiley) Short Combination teaches the talus component of claim 1 substantially as is claimed,
but is silent with regards to the anterior portion of the body being wider than a posterior portion.
However, regarding claim 16 Valderrabano teaches a talus component in which the width thereof increases as it goes from the posterior to the anterior thereof (Figure 7; Abstract). Ball and Valderrabano are involved in the same field of endeavor, namely talus bone implants. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the talus component of the Ball (Reiley) Short Combination by having the width of the implant vary as is taught by Valderrabano in order to mimic the shape of the natural talus of the ankle joint, thus more closely acting as a natural replacement for the bone.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ball (or Ball in view of Reiley) and further in view of Short as is applied above, and further in view of Perler (US 20150045902 A1).
Regarding claim 21 the Ball (Reiley) Short Combination teaches the talus component of claim 20 substantially as is claimed,
but is silent with regards to a connection between the peg and the intermediate surface is positioned closer to the anterior surface than posterior surface.
However, regarding claim 21 Perler teaches a talus component which includes a peg which is positioned closer to an anterior direction than posterior direction ([0059]). Ball and Perler are involved in the same field of endeavor, namely talar components of prosthetic joints. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the location of the peg of Ball so that it is positioned further anteriorly such as is taught by Perler in order to change/alter/improve anchoring and the forces involved therein. The Examiner notes that a person of ordinary skill well-understands the forces/stresses imparted on the talar component once implanted, and the change in location and/or orientation or extent of the stem can help alleviate or improve such forces/stresses.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603.  The examiner can normally be reached on M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        05/17/22